DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
       Applicant’s amendment filed 9/29/2022 is acknowledged. Claims 1-2,4-12,14-15 and 17-23 are pending.
Response to Arguments
Applicant’s arguments with respect to claims 1-2,4-12,14-15 and 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-6,8, 11,12,14,15, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lopatinsky et al. (US 6,659,169) in view of Wang et al. (US 2005/0045308A1).  Lopatinsky discloses (figures 1, 3,6,8 and 10) a heat exchanger system comprising a heat sink; fins (112)  arrayed on a central region of the heat sink to form channels (103) between adjacent fins, the fins being arranged in a spiraling formation and each of the fins extending radially  outwardly from the central region; and an integrated blower (105) disposed at the central region to generate flows of coolant directed into and through the channels.  Regarding claims 1, 11 and 23, Lopatinsky does not disclose that the fins and its channels have a height that steadily increases with increasing distance from the central region.  Wang discloses (figures 2-4 and paragraph 25) a heat sink that has a plurality of fins arranged in a spirally formation outwardly from the central region (12) and the fins and its formed channels have a height that steadily increases with increasing distance from the central region for a purpose of enhancing the heat dissipation efficiency. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Wang’s teaching in Lopatinsky’s device for a purpose of enhancing the heat dissipation efficiency. 
Regarding claims 2 and 12,  Lopatinsky discloses (figures 7,10 and 12) a cover plate (115 or 217 ) to enclose the channels. Regarding claims 4 and 14, Lopatinsky discloses (figure 1) that the integrated blower (105) comprises a radial blower (air flow out radially, see figure 1).  Regarding claim 5, Lopantinsky discloses that the integrated blower (105) has a height that is similar or in excess to the heights of the fin at the central region.  Regarding claims 6 and 15, Lopantinksy discloses (figures 1 and 8) that the height of the integrated blower does not exceed a maximum height of any of the fins.  Regarding claims 8 and 18, Lopatinsky discloses (figure 1 and 10)  and that the integrated blower comprises an inlet (215) extending vertically from top to bottom in arrow direction) which extends along a substantially height of the integrated blower. 
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lopatinsky and Wang as applied to claim 5 and 15 above, and further in view of Tamaoka et al. (US 9,909,591).  Lopatinsky and Wang substantially discloses all of applicant’s claimed invention as discussed above except for the limitation of a motor package around an upper portion of the blower to drive operation of the integrated blower.  Tamaoka discloses (figure 2, column 2, lines 60-63) a blower fan that has a motor package (2) around an upper portion of the blower for a purpose of driving operation of the blower.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Tamaoka’s teaching in the combination device of Lopatinsky and Wang for a purpose of driving operation of the blower.
Allowable Subject Matter
Claims 9-10 and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either taken singularly or in combination fails to disclose that each baffle tapers to a narrow leading edge with decreasing distance toward the central region and bifurcates the corresponding one of the channels between the adjacent fin in a height wise dimension of the fin. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763